Case 17-26012        Doc 35     Filed 02/11/19     Entered 02/11/19 17:01:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26012
         James Taylor
         Angela Perkins
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/30/2017.

         2) The plan was confirmed on 10/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/21/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26012             Doc 35           Filed 02/11/19    Entered 02/11/19 17:01:29                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $18,900.00
           Less amount refunded to debtor                                $1,500.00

 NET RECEIPTS:                                                                                            $17,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $784.80
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,784.80

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 ATG Credit LLC                            Unsecured      1,030.00            NA              NA            0.00       0.00
 Best Buy/HSBC                             Unsecured         400.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         705.00        772.76          772.76           0.00       0.00
 CBNA                                      Unsecured          30.00           NA              NA            0.00       0.00
 CBNA                                      Unsecured         383.00           NA              NA            0.00       0.00
 CBNA                                      Unsecured         604.00           NA              NA            0.00       0.00
 Comcast Cable                             Unsecured         300.00           NA              NA            0.00       0.00
 COMENITY BANK/Carsons                     Unsecured         116.00           NA              NA            0.00       0.00
 COMENITY BANK/Roamans                     Unsecured         148.00           NA              NA            0.00       0.00
 Comenity Bank/Roomplace                   Unsecured         655.00           NA              NA            0.00       0.00
 Crown Mortgage Company                    Secured       98,012.00            NA              NA            0.00       0.00
 Department Stores National Bank           Unsecured         844.00        918.52          918.52           0.00       0.00
 Equifax                                   Unsecured           0.00           NA              NA            0.00       0.00
 Experian                                  Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00        258.97          258.97           0.00       0.00
 Internal Revenue Service                  Priority       2,458.57       1,992.09        1,992.09      1,509.95        0.00
 LVNV Funding LLC                          Unsecured      6,558.00       6,348.52        6,348.52           0.00       0.00
 MBB                                       Unsecured          51.00           NA              NA            0.00       0.00
 Medicredit, INC                           Unsecured         251.00           NA              NA            0.00       0.00
 Mercy Hospital                            Unsecured         200.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured      4,082.00       4,172.69        4,172.69           0.00       0.00
 Portfolio Recovery Associates             Unsecured         485.00        996.96          996.96           0.00       0.00
 Portfolio Recovery Associates             Unsecured         639.00        639.82          639.82           0.00       0.00
 Portfolio Recovery Associates             Unsecured      1,848.00       2,129.83        2,129.83           0.00       0.00
 Prosper Marketplace Inc                   Unsecured      4,891.00       4,696.63        4,696.63           0.00       0.00
 Quantum3 Group                            Unsecured      1,143.00       1,117.32        1,117.32           0.00       0.00
 Quantum3 Group                            Unsecured          93.00        263.34          263.34           0.00       0.00
 Quantum3 Group                            Unsecured      1,841.00       1,841.59        1,841.59           0.00       0.00
 Quantum3 Group                            Unsecured           0.00        639.71          639.71           0.00       0.00
 Quantum3 Group                            Unsecured         738.00        753.01          753.01           0.00       0.00
 Quantum3 Group                            Unsecured         239.00        238.53          238.53           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26012                 Doc 35   Filed 02/11/19    Entered 02/11/19 17:01:29                 Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid          Paid
 Quantum3 Group                        Unsecured         378.00          483.33        483.33           0.00         0.00
 Quantum3 Group                        Unsecured         175.00          271.28        271.28           0.00         0.00
 Resurgent Capital Services            Unsecured         746.00        1,004.58      1,004.58           0.00         0.00
 Resurgent Capital Services            Unsecured      1,884.00         2,228.97      2,228.97           0.00         0.00
 SunTrust Bank                         Secured       24,226.00       24,360.79     24,360.79       9,688.24     1,417.01
 TD Bank USA NA                        Unsecured         736.00          846.02        846.02           0.00         0.00
 Transunion                            Unsecured           0.00             NA            NA            0.00         0.00
 Wells Fargo Bank                      Unsecured         125.00          125.27        125.27           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00                 $0.00                 $0.00
       Mortgage Arrearage                                          $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                                $24,360.79             $9,688.24             $1,417.01
       All Other Secured                                           $0.00                 $0.00                 $0.00
 TOTAL SECURED:                                               $24,360.79             $9,688.24             $1,417.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                      $0.00              $0.00                  $0.00
        All Other Priority                                        $1,992.09          $1,509.95                  $0.00
 TOTAL PRIORITY:                                                  $1,992.09          $1,509.95                  $0.00

 GENERAL UNSECURED PAYMENTS:                                  $30,747.65                   $0.00                $0.00


 Disbursements:

           Expenses of Administration                                 $4,784.80
           Disbursements to Creditors                                $12,615.20

 TOTAL DISBURSEMENTS :                                                                                $17,400.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26012        Doc 35      Filed 02/11/19     Entered 02/11/19 17:01:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
